     Case 3:20-cv-00727-WKW-JTA Document 7 Filed 10/09/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

JAMES CHARLEY MOON,                      )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )      CASE NO. 3:20-CV-727-WKW
                                         )                [WO]
RUSSELL COUNTY JAIL, et al.,             )
                                         )
              Defendants.                )

                                     ORDER

      On September 17, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 5.) Upon an independent review

of the record, it is ORDERED as follows:

      (1)     The Recommendation (Doc. # 5) is ADOPTED;

      (2)     Plaintiff's claims against Defendant Russell County Jail are

DISMISSED with prejudice prior to service of process under 28 U.S.C.

§ 1915A(b)(1);

      (3)     Defendant Russell County Jail is TERMINATED as a party; and

      (4)     This action is REFERRED back to the Magistrate Judge for additional

proceedings

      DONE this 9th day of October, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
